Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Sugiyama et al. (U.S. Patent 6,212,886) discloses a hydraulic valve assembly, comprising: a valve body (1) defining: a first work passage (5a) configured to fluidly connect to a pump (50), the first work passage (5a) including a first attachment port configured to fluidly connect to a first hydraulic line; a second work passage (5b) configured to fluidly connect to the pump (50), the second work passage (5b) including a second attachment port configured to fluidly connect to a second hydraulic line; a first tank passage (4) and a second tank passage (4), wherein the first tank passage (4) and the second tank passage (4) are configured to fluidly connect to a fluid tank; a first cavity having a first annulus fluidly connected to the first tank passage (4); a second cavity having a second annulus fluidly connected to the second tank passage (4); a first high-pressure channel fluidly connected to the first work passage (5a) and the first cavity; and a second high-pressure channel fluidly connected to the second work passage (5b) and the second cavity; a first relief (7a) valve having a first distal end at least partly disposed in the first high-pressure channel and a first proximal end disposed external to the valve body (1), the first relief valve (7a) including a first surface area exposed to the first annulus of the first cavity, wherein the first surface area of the first relief valve is at least two times greater than a first cross-sectional area of the first high- pressure channel; and a second relief valve (7b) having a second distal end at least partly disposed in the second high- pressure channel and a second proximal end disposed external to the valve body (1), the second relief valve including a second surface area exposed to the second annulus.
The prior art does not disclose or teach in useable combination that the second surface area of the first and second relief valves is at least two times greater than a first and second cross-sectional area, respectively, of the first and second high-pressure channel, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753